Case 3:19-cr-05083-DWC Document 40 Filed 02/17/21 Page 1 of 5


                     FILED           LODGED
                               RECEIVED


               Feb 17, 2021
               CLERK U.S. DISTRICT COURT
       WESTERN DISTRICT OF WASHINGTON AT TACOMA
      BY                                   DEPUTY
Case 3:19-cr-05083-DWC Document 40 Filed 02/17/21 Page 2 of 5
Case 3:19-cr-05083-DWC Document 40 Filed 02/17/21 Page 3 of 5
Case 3:19-cr-05083-DWC Document 40 Filed 02/17/21 Page 4 of 5
Case 3:19-cr-05083-DWC Document 40 Filed 02/17/21 Page 5 of 5




                17th           February




                            A
